Citation Nr: 0633029	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-42 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating of 50 percent 
for post traumatic stress disorder (PTSD) effective November 
24, 1998 through September 25, 2003.

2.  Entitlement to an earlier effective date for the grant of 
a 100 percent evaluation for PTSD (currently effective 
September 26, 2003).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1977.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision which 
granted service connection for PTSD and assigned the veteran 
a rating of 50 percent from the date of his claim (November 
24, 1998).  In December 2003 the RO issued a subsequent 
rating decision in which the veteran's disability rating was 
increased to 100 percent from September 26, 2003.


FINDINGS OF FACT

1.  PTSD was manifested by social impairment in family 
relations, judgment and mood such as suicidal thoughts, 
illogical speech at times, often being depressed and 
suffering from impulse control, and the veteran was noted to 
have a Global Assessment of Functioning ranging between 35-55 
for the period between November 24, 1998 and September 25, 
2003.

2.  Prior to September 26, 2003, PTSD was not manifested by 
total occupational and social impairment with delusions, 
hallucinations, persistent danger in hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, nor memory loss.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
not higher, for PTSD for the period between November 24, 1998 
through September 25, 2003 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 
4.130 Diagnostic Code 9411 (2005).

2.  The criteria for an earlier effective date for a 100 
percent disability rating for PTSD have not been met.  
38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, when 
the veteran has filed a claim for service connection, the 
five elements of a substantiated and completed claim include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was notified in a May 2001 letter, after initial 
adjudication by the RO, of the second and third elements of 
the duty to notify.  While the veteran has not received a 
letter outlining the last two elements as stated in Dingess, 
he has not been prejudiced by lack of notice as his claim for 
an increased initial rating was partially granted by the RO 
and is further granted in this opinion as is outlined below.  
With regards to the fourth element of the duty to notify, the 
veteran received a letter in December 2004 which contained 
the language of the fourth element as well as a statement of 
the case in September 2004 which contained the entire 
language from 38 C.F.R. § 3.159.  While the veteran received 
notice after initial adjudication of his claim, he has been 
given every opportunity to submit evidence relating to his 
claim.  As such, the veteran has not been prejudiced with 
respect to timing or content of notification.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, in satisfaction of the 
duty to assist, the RO obtained the veteran's service medical 
records, VA treatment records, private medical records 
indicated to be relevant by the veteran, and afforded the 
veteran three VA PTSD examinations.  

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Increased Rating prior to September 26, 2003

The veteran is seeking a higher initial rating for PTSD which 
is currently rated as 50 percent disabling from November 24, 
1998 through September 25, 2003, thereafter PTSD is rated at 
100 percent disabling.  

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21. When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The criteria for rating PTSD can be found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this diagnostic code, a 
50 percent rating is warranted where occupational and social 
impairment are exhibited with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where 
occupational and social impairment are exhibited with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.

The veteran underwent three VA PTSD examinations during the 
course of this appeal.  The first VA PTSD examination took 
place in August 2000.  At this time, the examiner noted that 
the veteran had "been strongly impacted by having witnessed 
the shooting death of a fellow soldier" and that "he 
reports a strong rage reaction since this incident which he 
feels to have interrupted his entire life."  The veteran 
described feeling "corked up" and like a "switch goes 
off."  He was unable to control rage and had lost a long-
term relationship as a result.  He experienced nightmares, 
shaking episodes and night sweats relating to the in-service 
incident.  He had engaged in high-risk behaviors such as 
unauthorized prescription and illegal drug use, had a general 
"feeling of doom" and had "episodes of suicidality."  The 
examiner assigned the veteran a Global Assessment of 
Functioning score of 35 indicating that the veteran displayed 
some impairment in reality testing or communication such as 
speech at times illogical, obscure, or irrelevant, or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

The veteran underwent a second VA PTSD examination in May 
2001.  The veteran displayed a somewhat flat affect but his 
speech was spontaneous, logical and relevant and his memory 
seemed to be intact.  No thought disorders, delusions or 
hallucinations were noted.  He was oriented in three spheres.  
The veteran did note that he had nightmares and other sleep 
problems, impulse control problems, was regularly depressed 
and sometimes suicidal, homicidal and anxious in crowds.  The 
examiner noted that he was hypervigilent, socially isolated 
and definitely irritable with an exaggerated startle 
response.  The examiner assigned the veteran a Global 
Assessment of Functioning score of 55 indicating the veteran 
displayed moderate symptoms such as a flat affect, 
circumstantial speech, and occasional panic attacks, or that 
he had moderate difficulty in social, occupational, or school 
functioning such as few friends, and conflicts with peers or 
co-workers.

The veteran underwent a third VA PTSD examination in November 
2003.  The examiner noted that he experiences some possible 
hallucinations though his thought processes and communication 
were normal.  He complained of a positive startle response, 
avoids crowds, and is socially isolated.  The veteran was 
noted to be occasionally suicidal.  He was often perimeter 
checking at night although at the time of the examination he 
was oriented, denied memory problems and his hygiene was 
noted to be good.  The veteran also reported having 
nightmares and other sleep disturbances.  The examiner 
assigned the veteran a Global Assessment of Functioning score 
of 33 indicating that the veteran displayed some impairment 
in reality testing or communication such as speech at times 
illogical, obscure, or irrelevant, or major impairment in 
several areas such as work, school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

The medical evidence detailed above indicates that during the 
period of appeal prior to September 2003, the veteran had 
social impairment with deficiencies in most areas.  The 
veteran suffered from PTSD symptoms including social 
impairment in family relations, judgment and mood such as 
suicidal thoughts, illogical speech at times, often being 
depressed and suffering from impulse control, and the veteran 
was noted to have a Global Assessment of Functioning ranging 
between 35-55 for the period between November 24, 1998 and 
September 26, 2003.  The veteran did not display any 
indications of suffering from more severe symptoms such as 
delusions or hallucinations which were noted to be existing 
at a later examination in November 2003.  A rating of 70 
percent, but no higher, for PTSD is warranted for the period 
between November 24, 1998 and September 26, 2003.  Clearly, 
there was not total occupational and social impairment with 
associated symptoms, which would be necessary to support a 
rating in excess of 70 percent, which, it is emphasized 
contemplates a significant degree of social and industrial 
inadaptability.  In so deciding, the Board has deemed the 
veteran as competent to describe his PTSD symptoms.  His 
symptoms, both those described by the veteran and documented 
in his medical records, were taken into consideration.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

Extraschedular consideration is not implicated here.  
Extraschedular consideration is necessary where the veteran's 
disability causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment, none of which is shown by competent 
evidence at any period of the appeal in this case.  38 C.F.R. 
§ 3.321 (b)(1).  The schedular ratings are based upon the 
average impairment of earning capacity, and are intended to 
be considered from the point of view of the veteran working 
or seeking work so any consideration to these principles has 
already been taken into account when analyzing the schedular 
ratings.



III.  Claim for Earlier Effective Date of 100 Percent 
Disability Rating

In a January 2004 notice of disagreement, the veteran also 
raised the issue of an earlier effective date for the 100 
percent disability rating he had been assigned for PTSD, 
effective September 26, 2003 (the date the veteran made a 
written statement to the RO indicating his disability had 
worsened).

Generally, the effective date of an award based on a claim 
for increase of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The implementing regulation specified than an effective date 
of an award based upon a claim for increased disability 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this 
case, as previously noted, the veteran appealed the initial 
rating action assigning service connection and the 50 percent 
rating, accordingly, the concept of staged ratings is for 
application as set forth in the Fenderson case cited earlier 
in the decision.  Basically, what this means is that the 
rating will be fixed in accordance with the facts found as 
they pertain to the level of disability present.  

As seen above, the veteran's medical evidence indicates that 
his PTSD symptoms did not rise to the level of warranting a 
rating of 100 percent disability prior to September 2003.  
Prior to that date, there was no medical evidence of the 
veteran experiencing hallucinations as a symptom of PTSD, 
whereas the most recent VA examination in November 2003 noted 
that the veteran experienced PTSD symptoms including 
hallucinations at that time.  In addition to the medical 
evidence cited above, the veteran's VA treatment records 
indicate treatment session from April 2002 to June 2002 and 
at each treatment session it was noted that he had no 
hallucinations.  As a result, the evidence does not support 
granting an earlier effective date for the veteran's current 
100 percent disability rating for PTSD.  The veteran first 
makes a written statement to the RO that his disability had 
worsened on September 26, 2003, as a result, this is the 
earliest possible date for a 100 percent disability rating 
without further evidence of an increased disability prior to 
that date.  In so deciding, the Board has deemed the veteran 
as competent to describe his PTSD symptoms.  In this case, 
there is no doubt of material fact to be resolved in the 
veteran's favor and his claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to a rating of 70 percent for PTSD, effective 
November 24, 1998 through September 25, 2003, is granted.

Entitlement to an earlier effective date for the grant of a 
100 percent evaluation for PTSD (currently effective 
September 26, 2003) is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


